Citation Nr: 0719030	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from July 1968 to February 1970.  He served in Vietnam 
and was awarded the Combat Action Ribbon.

The veteran's claim of entitlement to service connection for 
PTSD was granted in a September 2003 RO rating decision.  A 
30 percent disability rating was assigned.  The veteran filed 
a timely notice of disagreement indicating his 
dissatisfaction with the RO's decision and requested review 
by a Decision Review Officer (DRO).  
A statement of the case (SOC) was issued in April 2005, and 
the veteran perfected his appeal in later April 2005 with the 
timely submission of a VA form 9. 
The DRO conducted a de novo review in an August 2005 
supplemental statement of the case (SSOC) which continued to 
deny the claim.  

Issue not on appeal

In an April 2005 rating decision, the RO granted the 
veteran's claim of entitlement to a non service-connected 
pension.  The RO denied his claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran indicated his 
dissatisfaction with the RO's denial of his TDIU claim in an 
April 2005 notice of disagreement.  In August 2005 the RO 
issued a SOC.  The veteran did not perfect an appeal, and 
that issue therefore is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

VCAA notice

Although the RO sent the veteran a notice letter in August 
2006, that letter did not satisfy the timing requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA), 
because the claim was not readjudicated after the VCAA notice 
was sent.  See Pelegrini v. Principi, 18 Veteran. App. 112 
(2004).  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Medical examination 

In an April 2007 written brief, the veteran's representative 
asserted that the VA examination undertaken in March 2005 is 
too old to adequately evaluate the veteran's PTSD symptoms.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA must provide a new examination if the 
available evidence is too old to adequately evaluate the 
current state of the condition.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, the Court 
recently held in Palczewski v. Nicholson, No. 04-1001 (U.S. 
Vet. App. April 27, 2007), that the mere passage of time does 
not trigger a duty on the part of VA to provide an additional 
examination, absent some indication that the disability has 
in fact worsened.  In Palczewski, the claimant asserted that 
the age of the most recent VA examination by itself required 
remand to obtain an additional examination.  The Court 
rejected this argument, noting that in the absence of medical 
evidence showing a change in the claimant's condition or any 
indication from the claimant that his disability had in fact 
worsened, the duty to assist does not require remand for an 
additional examination.  

While not mentioned by the veteran's representative, the 
evidence of record contains reports that the veteran has been 
incarcerated since the last VA examination was conducted.  
Medical evidence covering this period is lacking.  
As a result, the Board believes that the March 2005 VA 
examination may not adequately represent the veteran's 
current PTSD condition.  

Thus, although not agreeing with the specifics of the 
argument advanced on the veteran's behalf by his 
representative, the Board does believe that another 
examination is necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his service-
connected PTSD since March 2005.  This 
includes records generated by any 
correctional facility.  Any records so 
identified and obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his PTSD.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected PTSD.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  VBA should readjudicate the veteran's 
claim of entitlement to an increased 
rating for PTSD.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



